Title: To James Madison from Armistead T. Mason, 21 March 1818
From: Mason, Armistead T.
To: Madison, James


Dear Sir,
Selma 21st. March 1818
I hope you will pardon my delay in answering your last letter, and ascribe it to any other cause than intentional neglect.
I regret that my anticipation of the subscriptions in this County to the Central College of Va. has so far been realized: but I must in candor say that I have not had it in my power to apply to many Gentlemen on the subject. Perhaps I may yet be more successful. I have it now in my power to devote more time to this business, and I shall make every possible effort to promote it. I am however by no means sanguine of success. The result of my labours I will communicate to you. In the mean time I return you the Subscription paper (having retained a copy of it) with my subscription to it; and a Check for the first instalment of that subscription. Not knowing properly in whose favor to draw the Check I have made it payable to your order that you may transfer it to the proper person.
Be so obliging as to present me very respectfully to Mrs Madison; and permit me to assure you that I am with very great respect your friend & obt Servt.
Armistead T. Mason
